United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ontario, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0752
Issued: January 5, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 8, 2021 appellant filed a timely appeal from December 17, 2020 and February 12,
2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 12, 2021 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 1, 2017 appellant, then a 52-year-old rural route carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed a bilateral hip condition due to factors of
his federal employment, including walking, standing, twisting, turning, pushing, pulling, and
climbing in and out of his long-life vehicle (LLV). He noted that he first became aware of his
claimed condition and realized its relationship to his federal employment on January 16, 2017.
Appellant stopped work on August 10, 2016. On the reverse side of the claim form, D.B., a
customer service supervisor for the employing establishment, indicated that appellant had been
working limited duty since July 3, 2014 due to a prior work-related injury.4
In a March 3, 2017 letter, the employing establishment controverted appellant’s claim,
alleging that he had submitted a false statement that contradicted actual events. It noted that
appellant had not driven a postal vehicle in over two years since he began to work a limited-duty
assignment that had no delivery duties. The employing establishment reported that appellant had
not worked since August 10, 2016 under a separate claim and had no opportunity to aggravate this
injury for over nine months. It attached a limited-duty job offer dated July 15, 2014.
In a March 16, 2017 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence, and provided a questionnaire for
his completion. OWCP afforded appellant 30 days to respond.
In an April 3, 2017 response, appellant recounted that he performed his employment duties
daily with the exception of climbing in and out of the postal vehicle, which he stopped performing
on June 6, 2017 due to his current work restrictions under OWCP File No. xxxxxx667. He
estimated that, beginning September 1989, he spent 5½ to 6½ hours walking and standing, 2 to 3
hours twisting, 2 or more hours turning, 30 to 60 minutes pushing, 30 or more minutes pulling,
and 3 to 4 hours climbing in and out of postal vehicles. Appellant also clarified that he was
claiming a new occupational disease claim that was not related to his previously accepted bilateral
knee condition.
Appellant also submitted additional medical evidence. A January 17, 2017 right hip
magnetic resonance imaging (MRI) scan demonstrated osteoarthritis and a complex tear of the
superolateral labrum with an adjacent small-to-moderate-sized paralabral cyst. A left hip MRI
scan report of even date also demonstrated a complex superolateral labral tear and moderate left
hip effusion.
3

Docket No. 19-0543 (issued December 23, 2019).

4

Appellant has filed two previous occupational disease claims. Under OWCP File No. xxxxxx064, OWCP
accepted appellant’s claim for bilateral femoral and ventral hernia in 2014. Under OWCP File No. xxxxxx667, it
accepted his claim for bilateral knee sprains, bilateral tears of the lateral and medial meniscus, and bilateral patellar
chondromalacia in 2016. The cases have not been administratively combined.

2

In a February 23, 2017 report, Dr. Edward Mittleman, a family physician, recounted that
appellant had been delivering his regular route for over 20 years without any limitation, but had
not performed his mail delivery duties since June 2014. He provided a detailed, chronological
description of appellant’s duties from when he arrived at the employing establishment until he
completed his mail delivery route. Dr. Mittleman noted that appellant was continuously standing
and repetitively bending, twisting, reaching, and grabbing mail, lifting up to 70 pounds, mounting
and dismounting his LLV, and ascending and descending stairs on his delivery route. He reported
that appellant had complained of sharp bilateral hip pain for approximately a year and a half that
increased when walking, standing, twisting, turning, sitting upright while driving his LLV, and
climbing in and out of his LLV while walking. On examination of appellant’s bilateral hips
Dr. Mittleman observed greater pain on the left, compared to the right, with lateral pressure and
greater pain on the left, compared to the right, on passive rotation of the hips. He also provided
range of motion findings.
Dr. Mittleman diagnosed left hip labral tear, right hip labral tear, and acceleration of left
and right hip osteoarthritis. He indicated that appellant had also developed femoracetabular
impingement (FAI), which caused the ball and socket of appellant’s right hip joint to not fit
together perfectly. Dr. Mittleman explained how this joint allowed for movement forwards and
backwards, side to side, and internal and external rotation, which appellant performed as a rural
route carrier. He noted that a patient usually began to experience symptoms of his FAI when a
labral tear event would occur. Dr. Mittleman reported:
“Once the labrum is torn, the protective effectiveness of the labrum to the articular
cartilage is decreased, and articular cartilage damage occurs as it has occurred in
[appellant’s] hips. Over time, this breakdown of articular cartilage leads to hip
arthritis because without the protection of the articular cartilage there is now bone
rubbing against bone as has occurred in [appellant’s] hips. Although the hip bones
in [his] hips developed abnormally, it has been the repetitive weight-bearing forces
sustained by [appellant’s] hips when performing his duties as a rural route carrier
for the USPS for 27 years.”
Dr. Mittleman further described in detail how appellant’s specific employment duties
required him to be in a constant weight-bearing position and placed significant forces on his hips.
He concluded that it was the “long-term repetitive pressure to Mr. Martin’s hips that has
accelerated the femoroacetabular impingement in both of his hips.”
By decision dated May 11, 2017, OWCP denied appellant’s occupational disease claim,
finding that he had not established that his diagnosed medical conditions were causally related to
the accepted factors of his federal employment.
Appellant continued to request reconsideration and submit medical evidence.
In letters dated June 12 and October 19, 2017, Dr. Mittleman noted his disagreement with
OWCP’s denial decision and reiterated his opinion that appellant’s daily weight-bearing activities
as a letter carrier accelerated his bilateral degenerative hip condition(s). He noted that, while
appellant had an underlying FAI condition, appellant’s employment duties also contributed to the
development of his bilateral hip labral tears and bilateral hip osteoarthritis.

3

Appellant also submitted a March 7, 2017 report by Dr. Charles Herring, a Board-certified
orthopedic surgeon, who discussed appellant’s history of injury and employment history. On
physical examination he observed that appellant ambulated with a slight bilateral antalgic gait.
Dr. Herring reported that range of motion examination demonstrated limited flexion and external
and internal rotation of both hips. He diagnosed bilateral hip osteoarthritis, bilateral hip la bral
tears, and bilateral FAI syndrome. Dr. Herring concluded that appellant’s work activities,
including frequent entering and exiting of the LLV, walking, stooping, and lifting, superimposed
upon his existing FAI condition, caused labral tears and hastened the osteoarthritic changes within
his hip joints.
By decisions dated September 19, 2017 and August 8, 2018, OWCP denied appellant’s
request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed an appeal to the Board. By decision dated December 23, 2019, the Board
found that appellant had submitted pertinent and relevant new medical evidence not previously
considered by OWCP. It set aside the August 8, 2018 OWCP decision and remanded the case for
OWCP to conduct a merit review of appellant’s claim.
Following the Board’s decision, OWCP received an April 15, 2020 letter from
Dr. Mittleman, who asserted that appellant’s preexisting FAI condition did not negate contribution
of appellant’s work factors to his bilateral hip osteoarthritis and labral tears. He reiterated his
opinion that appellant’s job duties as a letter carrier caused permanent aggravation of his bilateral
hip osteoarthritis. Dr. Mittleman provided a detailed list of appellant’s job duties and noted that
appellant had performed these duties for 20 years without restrictions and continued to work with
restrictions after a bilateral knee injury and a hernia.
In a de novo decision dated May 14, 2020, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish that his diagnosed
medical conditions were causally related to the accepted factors of his federal employment.
On September 24, 2020 appellant requested reconsideration.
In an April 23, 2020 progress note, Dr. Mittleman recounted appellant’s complaints of
bilateral hip sensations of sharpness, shooting, stabbing, and aching. He provided examination
findings and diagnosed aggravation of bilateral hip osteoarthritis and released appellant to
modified-duty work.
In a letter dated July 6, 2020, Dr. Basimah Khulusi, Board-certified in physical medicine
and rehabilitation, noted her disagreement with OWCP’s denial decision. She explained that
appellant was born with deformed hips, which made him more vulnerable to suffer more damage
from wear and tear because the distribution of forces going through the femoral head into the
acetabulum was abnormally distributed. Dr. Khulusi described how appellant suffered “excessive
stresses into his hip joints all through all the years that he worked for the post office. ” She
requested that appellant’s claim be accepted for acceleration of degeneration of the bilateral hip
joints, bilateral labral tears, and permanent aggravation of degeneration of the hip joint.
By decision dated December 17, 2020, OWCP denied modification of its prior decision.

4

On February 8, 2021 appellant requested reconsideration.
In a January 25, 2021 letter, Dr. Khulusi again noted her disagreement with OWCP’s denial
decision and alleged that she had provided sufficient medical rationale explaining how appellant’s
osteoarthritis developed “from progressive wear and tear on the job.” She further explained:
“[w]hen the femoral head is aspherical, that causes abnormal pressure to go into some particular
spots and not to be distributed equally over the whole area of the sphere. That causes abnormal
stresses in these particular spots and causes these excessive pressures and stre sses to tear the
labrum.” Dr. Khulusi requested that appellant’s claim be accepted for a bilateral hip condition.
By decision dated February 12, 2021, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant. 9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. 10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explain ing the nature of the
5

Id.

6

L.C., Docket No. 19-0724 (issued September 5, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7

D.W., Docket No. 18-1139 (issued May 21, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

D.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

10

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).

5

relationship between the diagnosed condition and specific employment factors identified by the
employee.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 12
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a series of reports dated February 3, 2017
through April 23, 2020 from Dr. Mittleman. Dr. Mittleman described appellant’s employment
duties as a letter carrier and noted that appellant had not performed mail delivery since June 2014.
He noted that appellant was continuously standing and repetitively bending, twisting, reaching,
and grabbing mail, lifting up to 70 pounds, mounting and dismounting his LLV, and ascending
and descending stairs on his delivery route. Dr. Mittleman provided examination findings and
diagnosed left hip labral tear, right hip labral tear, and acceleration of left and right hip
osteoarthritis. He also noted that appellant had developed FAI and explained how the joint allowed
for movement, which appellant performed at his job. Dr. Mittleman reported that, although
appellant’s hip bones had developed abnormally, “it has been the repetitive weight bearing forces
sustained by [appellant’s] hips when performing his duties as a rural route carrier” that contributed
to his arthritic condition. He further described in detail how appellant’s specific employment
duties required him to be in a constant weight bearing position and placed significant forces on his
hips. Dr. Mittleman concluded that appellant’s repetitive employment duties, along with his
underlying FAI condition, had permanently aggravated appellant’s bilateral hip condition.
The Board finds that Dr. Mittleman provided a factual history confirming the accepted
employment factors, and accurately noted appellant’s history of injury and an affirmative opinion
on causal relationship,. The Board finds that, while Dr. Mittleman’s reports are not fully
rationalized, they are consistent in indicating that he sustained a medical condition due to the
accepted factors of federal employment and are sufficient to require OWCP to further develop the
medical evidence and the case record. 13 As such, his reports constitute substantial uncontradicted
evidence in support of appellant’s claim, and they also provide sufficient rationale to require
further development of the record. 14

11

M.L., Docket No. 18-1605 (issued February 26, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018);
I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

13

E.P., Docket No. 19-1703 (issued April 16, 2021); G.M., Docket No. 19-0657 (issued September 13, 2019); see
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
14

R.A., Docket No. 19-0650 (issued January 15, 2020); B.M., Docket No. 18-0448 (issued January 2, 2020); E.G.,
Docket No. 19-1296 (issued December 18, 2019).

6

It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done. 15
The Board will, therefore, remand the case to OWCP for further development of the
medical evidence. On remand OWCP shall refer appellant, a statement of accepted facts and the
medical evidence of record to an appropriate Board-certified physician. The physician shall
provide a rationalized opinion on whether the diagnosed conditions are causally related to the
accepted employment incident. If the referral physician opines that the diagnosed conditions are
not causally related to the accepted employment factors, he or she must explain with rationale how
or why their opinion differs from that of appellant’s treating physicians. Following this and any
further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

C.W., Docket No. 19-0322 (issued July 18, 2019); S.W., Docket No. 18-0119 (issued October 5, 2018); William J.
Cantrell, 34 ECAB 1233 (1993).

7

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2020 and February 12, 2021 merit
decisions of the Office of Workers’ Compensation Programs are set aside and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: January 5, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

